10 Ill. App. 2d 64 (1956)
134 N.E.2d 121
G.A. Rafel, d/b/a G.A. Rafel and Company, Plaintiff-Appellant,
v.
City of Elmhurst, a Municipal Corporation, and George Langler, Defendants-Appellees.
Gen. No. 10,908.
Illinois Appellate Court  Second District.
May 3, 1956.
Released for publication May 23, 1956.
*65 Erlenborn and Bauer, for appellant.
George E. Billett, for appellees.
Ervin F. Wilson, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.